Judgment, Supreme Court, Bronx County (Alvin Yearwood, J.), rendered March 22, 2012, convicting defendant, after a nonjury trial, of two counts of harassment in the second degree, and sentencing him to concurrent terms of 15 days, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations.
The court properly exercised its discretion in declining to admit into evidence photographs of the victim that were offered to show the victim’s demeanor shortly before she testified, since these photographs lacked sufficient relevance to any material issue in the case. In any event, the court, sitting as trier of fact, *586was indirectly made aware of the alleged contrast between the victim’s demeanor before and during her testimony. Concur— Sweeny, J.E, Andrias, Moskowitz, DeGrasse and Gische, JJ.